DETAILED ACTION

Acknowledgement


This action is in response to the amendment filed on 08/24/2022.


Status of Claims


Claims 1 and 11 have been amended. 
Claims 1-20 are now pending.

Response to Arguments

Drawing objection is withdrawn in light of amendments.
Specification objection is withdrawn in light of amendments.
Applicant's arguments filed on 08/24/2022 regarding the 35 U.S.C. 101 and 103 rejections of claims 1-20 have been fully considered. The Applicant argues the following.
  	As per the 101 rejection, the Applicant argues that (1) Claims 1 and 11 are similar to claims at issue in SRI and DDR Holdings in that the Applicant's claims include technical means for generating at least one utility fingerprint associated with at least one premises by a system that is an advance over conventional computer and network technology (pg. 17); (2) Claims 1 and 11 are similar to claims at issue in BASCOM in that the Applicant's claims include technical means for generating at least one utility fingerprint associated with at least one premises by a system that is an advance over the conventional computer and network technology (pg. 18); (3) The Applicant submits that the currently amended claims 1 and 11 are similar to those at issue in the case of Berkheimer v. HP. The Applicant submits that the Examiner failed to follow the Office's Guidance in view of Berkheimer, that is, in order for an Examiner to establish that an additional elements (or combination of elements) is well-understood, routine, or conventional, the Examiner must find, and expressly support in writing, one or more of the following (1) A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well understood, routine, conventional nature of the additional element(s); (2) A citation to one or more of the court decisions discussed in MPEP § 2106.05 (d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); (3) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and, (4) A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s) (pg. 18); (4) Claims 1 and 11 do not recite, set forth, or describe an abstract idea as defined by the guidance. Claims 1 and 11 recite a specific way of generating at least one utility fingerprint associated with at least one premises by a system (pg. 19), and (5) Claims 1 and 11 contain limitations specifying an improved computing configuration for generating at least one utility fingerprint and provide an improvement to the technology or technical field of monitoring, minimizing, and managing energy consumption (pg. 20).
As per argument (1), the Examiner respectfully disagrees. The Examiner submits that the Applicant’s claims are not similar to SRI or DDR Holdings and the claims do not recite an advance over conventional computer and network technology. SRI claims are directed to network event monitoring and analysis with the use of specific technique that solved a technical problem of identifying hackers or potential intruders into the network. DDR Holdings claims include additional elements that modified conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage which differed from the conventional operation of Internet hyperlink protocol that transported the user away from the host’s webpage to the third party’s webpage when the hyperlink was activated. The Applicants claims are not directed to network monitoring to identify hackers or intruders or producing a dual-source hybrid website. The Applicant’s claims are directed to generating a utility fingerprint associated with a premise. This fingerprint is a profile of energy usage or consumption. The utility fingerprint is generated by collecting/receiving information from various computer sources (smart meter, an utility consuming appliance) and analyzing consumption information. The fingerprint is then transmitted to an electronic device and stored in a storage device. The Applicant's claims is basically directed to collecting and analyzing consumption information and then displaying results which is similar to Electric Power Group. There is nothing in the Applicant’s claims or specification that suggests that the system is an advance over conventional computer and network technology. Per MPEP 2106.05 (a), if it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. For example, in McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea. McRO, 837 F.3d at 1313-14, 120 USPQ2d at 1100-01. In contrast, the court in Affinity Labs of Tex. v. DirecTV, LLC relied on the specification’s failure to provide details regarding the manner in which the invention accomplished the alleged improvement when holding the claimed methods of delivering broadcast content to cellphones ineligible. 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016).
As per argument (2), the Examiner respectfully disagree. The Examiner considered the additional elements in combination as well as individually to determine that the claims to do amount to significantly more as stated on  page 3 of the Non-final Office Action.  The Applicants claims include additional elements of a system comprising a communication device, a smart meter, at least one utility consuming appliance, at least one electronic device (e.g. phone, tablet, laptop, etc.), a processing device, machine learning algorithms, storage device configured for storing, environment conditioning appliance, non-environment conditioning appliance, lighting appliance, and an end appliance. The devices, smart meter, and appliances are equipment or devices capable of capturing and transmitting information. These additional elements are viewed as mere instructions to apply or implement the abstract idea of gathering data, analyzing data, and generating results on a computer. Applying an abstract idea on a computer does not integrate a judicial exception into a practical application or provide an inventive concept (see MPEP 2106.05(f)). The use of such devices/equipment to collect utility consumption information is known in the art as evidenced by the cited prior art reference of Nesler et al. (US 2010/0324962 A1). As stated above, there is nothing in the Applicant’s claims or specification that suggests that the system is an advance over conventional computer and network technology. Therefore, the additional elements recited in the claims do not amount to significantly more. 
As per argument (3), the Examiner respectfully disagrees.  The 2019 PEG states that when the examiner has concluded that certain claim elements recite well-understood, routine, conventional activity in the relevant field, the examiner must expressly support such a rejection in writing with one of the four options specified in Section III.A. of the Berkheimer Memorandum. However, the Examiner never stated that the additional elements recited in the claims were well-understood, routine, or conventional (see pages 3-6 of the office action). Therefore, the Examiner was not required to comply with the  Berkheimer Memorandum.
As per argument (4), the Examiner respectfully disagrees. The Applicant’s claims are directed to the abstract idea of Mental Processes because the claims describe a process of  gathering data (e.g. receiving utility consumption information, receiving premise information, receiving lifestyle information), analyzing the data (e.g. analyzing each of the utility, premises, and lifestyle information), and generating results (e.g. transmitting at least one utility fingerprint associated with the premise). As per the October 2019 PEG, Mental Processes include claims directed to collecting information, analyzing it, and displaying certain results of the collection and analysis even if they are claimed as being performed on a computer. A claim recites a judicial exception (i.e. abstract idea) when the judicial exception is “set forth” or “described” in the claim. 
As per argument (5), the Examiner respectfully disagrees. The Applicant suggests that the limitations specify an improved computing configuration and an improvement to the technical field of monitoring, minimizing, and managing energy consumption. However, the Applicant has not provided details on how the computing configuration is improved by the use of or arrangement of the additional elements recited in the claim or which additional elements improve a technical feature. The Examiner submits that the Applicant’s specification and claims fail to provide detailed support for an improved computer configuration and an improved technical feature as per MPEP 2106.05 (a).  Collecting, analyzing, and displaying utility consumption results with a computer may improve the processing of utility consumption data, however, this improvement is not realized in the functioning of the computer system or another technological component.  As per 2019 PEG, an improvement in the judicial exception itself is not an improvement in technology. Therefore, the additional elements in the claims do not integrate the abstract into a practical application or provide significantly more. 
Therefore, the 35 U.S.C. 101 rejection of claims 1-20 is maintained for the reasons stated above.

  	As per the 102 rejection, the Applicant argues that Nesler does not disclose all of the limitations in claims 1 and 11 as amended. 
The Examiner finds the Applicant’s arguments persuasive. Therefore, the 102 rejection has been withdrawn. However, upon further consideration, a new ground of 103 rejection for claims 1 and 11 is made. See details below.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention, “Methods and System For Generating At Least One Utility Fingerprint Associated With At Least One Premises”, is directed to an abstract idea, specifically Mental Processes, without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination provide mere instructions to implement the abstract idea on a computer.
Step 1:  Claims 1-20 are directed to a statutory category, namely a system (claims 1-10) and a process (claims 11-20).
Step 2A (1): Independent claims 1 and 11 are directed to an abstract idea of Mental Processes, based on the following claim limitations: “receiving at least one utility consumption information from at least one utility consumption information source…; receiving at least one premises information from at least one premises information source…; receiving at least one lifestyle information from at least one lifestyle information source…; transmitting at least one utility fingerprint associated with the at least one premises; analyzing each of the at least one utility consumption information, the at least one premises information and the at least one lifestyle information; generating the at least one utility fingerprint associated with the at least one premises based on the analyzing; storing each of the at least one utility consumption information, the at least one premises information, the at least one lifestyle information and the at least one utility fingerprint.”. These claims are directed towards gathering data, analyzing the data, and generating results. Dependent claims 2-10 and 12-20 further define the data gathered, the analysis of the data, and the generation of results. These limitations cover performance of the limitations in the mind and could encompass a person mentally or with pen and paper gathering data, analyzing the data, and generating results of the analysis. Per the October 2019 Subject Eligibility Guidance pg. 7, claims that recite mental processes include limitations of “collecting information, analyzing it, and displaying certain results of the collection and analysis” even if they are claimed as being performed on a computer. Therefore, these limitations, under the broadest reasonable interpretation, fall within the abstract grouping of “Mental Processes” which includes observations, evaluations, judgments, and opinions. Therefore, claims 1-20 are directed to an abstract idea and are not patent eligible.
Step 2A (2): This judicial exception is not integrated into a practical application. In particular, claims 1, 3, 6-8, 11, 13, and 16-18 recite additional elements of a system comprising a communication device, a smart meter, at least one utility consuming appliance, at least one electronic device, a processing device, machine learning algorithms, storage device configured for storing, environment conditioning appliance, non-environment conditioning appliance, lighting appliance, and an end appliance. These additional elements do not integrate the abstract idea into a practical application because the claims do not recite (a) an improvement to another technology or technical field and (b) an improvement to the functioning of the computer itself and (c) implementing the abstract idea with or by use of a particular machine, (d) effecting a particular transformation or reduction of an article, or (e) applying the judicial exception in some other meaningful way beyond generally linking the use of an abstract idea to a particular technological environment. These additional elements are viewed as computing devices that are used to perform the abstract idea of gathering data, analyzing data, and generating results. Limitations that recite mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea are not indicative of integration into a practical application (see MPEP 2106.05(f)). Limitations that amount to merely indicating a field of use or technological environment (e.g. machine learning) in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application (see MPEP 2106.05(h)).Therefore, claims 1-20 do not integrate the judicial exception into a practical application and thus are not patent eligible. 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 1, 3, 6-8, 11, 13, and 16-18 recite additional elements of a system comprising a communication device, a smart meter, at least one utility consuming appliance, at least one electronic device, a processing device, machine learning algorithms, storage device configured for storing, environment conditioning appliance, non-environment conditioning appliance, lighting appliance, and an end appliance. As per the Applicant specification, the communication device, an electronic device, a processing device, and storage devices are interpreted as computer components and the appliances are equipment or devices capable of capturing and transmitting information.  A smart meter is configured to measure consumption of a utility [0083] and machine learning algorithms can include machine learning clustering techniques for unsupervised learning [0196].  These additional elements are viewed as mere instructions to apply or implement the abstract idea on a computer.  Machine learning algorithms are viewed as instructions to apply or implement a model on a computer.  Applying an abstract idea on a computer does not integrate a judicial exception into a practical application or provide an inventive concept (see MPEP 2106.05(f)). Therefore, claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception and thus are not patent eligible.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9-10, 11-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nesler et al. (US 2010/0324962 A1) in view of Frader-Thompson et al. (US 2011/0061014 A1).
As per claim 1 (Currently Amended), Nesler teaches a system for generating at least one utility fingerprint associated with at least one premises, the system comprising (Nesler e.g. Figs. 1A and 1B Smart Building Manager System; Smart Building Manager system includes a monitoring and reporting application 120 that includes several graphical user interface (GUI) elements for displaying key performance indicators (KPI). The GUI elements may summarize relative energy use and intensity across different buildings, different campuses, or the like [0053].): 
Nesler teaches a communication device configured for (Nesler e.g. Figs. 1A and 1B; The smart building manager 106 is configured to include a communications interface 107 to the smart grid 104 outside the building and an interface 109 to disparate subsystems 128 within a building (e.g. HVAC, lighting security, lifts, power distribution, business, etc.) [0025].): 
Nesler teaches receiving at least one utility consumption information from at least one utility consumption information source, wherein the at least one utility consumption information is associated with consumption of at least one utility corresponding to the at least one premises (Nesler e.g. Figs. 1A and 1B; Smart building manager (i.e. source) automated measurement and validation layer 110 may be configured to monitor energy consumption (i.e. utility consumption) for a building based on inputs from building subsystems [0011]. A building management system (BMS) subsystems or devices can include heating, ventilation, and air conditioning (HVAC) subsystems or devices, security subsystems or devices, lighting subsystems or devices, fire alerting subsystems or devices, elevator sub systems or devices, other devices that are capable of managing building functions, or any combination thereof [0022].), Nesler teaches wherein the at least one utility consumption information source comprises a smart meter, wherein the smart meter is configured for measuring a consumption of the at least one utility to supply the at least one utility consumption information (Nesler e.g. The meter data 402 may be received from, for example, a smart meter, a utility, or calculated based on the building-use data available to the smart building manager (Fig. 4 and [0048]). The AM&V layer 110, of the smart building manager, can be used to audit smart meter data (or other data used by the utility) by measuring energy consumption directly from the building subsystems or knowledge of building subsystem usage and comparing the measurement or knowledge to the metered consumption data (Fig. 1A and [0071]). The smart building manager may communicate with smart meters associated with an energy utility and directly or indirectly with independent systems operators (ISOs) which may be regional power providers [0090].) ;
 Nesler teaches receiving at least one premises information from at least one premises information source, wherein the at least one premises information is associated with the at least one premises (Nesler e.g. Figs. 1B, 3, and 5D; Configuration tool 162, of the smart building manager 106, (i.e. premises information source) can allow a user  to build the ontology database 320 by establishing relationships between subsystems, building spaces, input/output points, or other concepts/objects of the building subsystems and the building space (i.e. premises information) (Figs. 1B, Fig. 3, and [0042]). Building space information (i.e. premises information) such as area, number of occupants, and manhours associated with tenants may be shown in Fig. 5D [0080].),  Nesler teaches wherein the at least one utility consumption information source further comprises at least one utility consuming appliance (Nesler e.g. A building management system (BMS) (i.e. source) is hardware and/or software configured to control, monitor, and manage devices in or around a building or building area [0022]. BMS subsystems or devices can include heating, ventilation, and air conditioning (HVAC) subsystems or devices, security subsystems or devices, lighting subsystems or devices, fire alerting subsystems or devices, elevator sub systems or devices, other devices that are capable of managing building functions (i.e. utility consuming appliance) [0022]., Nesler teaches wherein the at least one premises information comprises at least one appliance information of at least one appliance associated with the at least one premises (Nesler e.g. Figs. 5A-5D are exemplary graphical user interfaces (GUIs) for the building occupant interface (i.e. tenant energy portal). Historical energy usage information relating to particular building spaces (i.e. premise) or devices (i.e. appliance) can be queried per building tenant [0080].), Nesler teaches wherein the at least one appliance indirectly affects the consumption of the at least one utility by the at least one utility consuming appliance without directly consuming the at least one utility; (Nesler e.g. Each of building subsystems 128 (e.g., HVAC, lighting security, lifts, power distribution, business, etc.) include any number of devices, controllers, and connections for completing their individual functions and control activities ([0022] and [0024]). For example, lighting subsystem 142 may include any number of light fixtures, ballasts, lighting sensors, dimmers, or other devices configured to controllably adjust the amount of light provided to a building space [0024]. The Examiner submits that controller devices (e.g. thermostats, light sensors, etc.) indirectly affect the consumption of the utility by at least one utility consuming appliance without directly consuming the utility.)
Nesler teaches receiving at least one lifestyle information from at least one lifestyle information source, wherein the at least one lifestyle information is associated with at least one occupant of the at least one premises (Nesler e.g. Figs. 1A and 1B; Smart Building Manager subsystem include a security subsystem 138 that may include occupancy sensors (i.e. lifestyle information source) [0024]. Security systems can provide detailed occupancy information (i.e. lifestyle information) to the integrated control layer 116 and other building subsystems 128 via the smart building manager 106 [0037].  The integrated control layer 116 may be configured to use inputs such as utility rates, type of cooling equipment, occupancy schedule, etc. to make control decisions [0068].); and 
Nesler teaches transmitting at least one utility fingerprint associated with the at least one premises to at least one electronic device; (Nesler e.g. Smart Building Manager system includes a monitoring and reporting application 120 that includes several graphical user interface (GUI) elements for displaying key performance indicators (KPI). The GUI elements may summarize relative energy use and intensity across different buildings, different campuses, or the like [0053].  Historical energy usage information related to particular building spaces or devices can be queried per building tenant and aggregated, averaged, or otherwise computed.  These aggregations or computations may be reported to a user via GUIs in Figs. 5A-5D [0080].)
Nesler teaches a processing device configured for (Nesler e.g. Fig. 1B; Smart building manager 106 has a processing circuit 152 that includes a processor 154 and memory device 156 [0026]): 
Nesler teaches analyzing each of the at least one utility consumption information, the at least one premises information and the at least one lifestyle information (Nesler e.g. The building manager may include an automated measurement and validation layer configured to measure energy use or track energy savings based on representations of the inputs stored in memory [0006].  Also, statistical fault detection module 412 is configured to calculate or update performance indices 410.  Performance indices 410 may be calculated based on exponentially-weighted moving averages (EWMAs) to provide statistical analysis features which allow outlier and statistical process control (SPC) techniques to be used to identify faults (Fig. 4 and [0048]).), Nesler does not explicitly teach, however, Frader-Thompson teaches using at least one machine learning algorithm; and (Frader-Thompson e.g. Management component 408 can be further configured to analyze received data 410 by hub 102 and to determine suitable data to transmit 412 based upon at least one intelligent inference. For example, Bayesian probabilities or confidence measures can be employed or inferences can be based upon machine learning techniques related to historical analysis, feedback, and/or previous determinations or inferences. As one example, inferences can be employed for forecasting consumption of resource 108 by one or more consumption endpoint, potentially based upon a particular setting or operation mode or relevant externality [0080].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Nesler’s smart building system to  analyze utility consumption information using machine learning as taught by Frader-Thompson in order to forecast utility consumption or costs (Frader-Thompson e.g. ([0080] and [0095]).
Nesler teaches generating the at least one utility fingerprint associated with the at least one premises based on the analyzing (Nesler e.g. In Fig. 5D, building space information such as area, occupants, and manhours associated with tenants may be shown in addition to energy usage information [0080]. Historical usage details (shown in FIG. 5D) allow the tenant to view its past energy usage [0082].); and 
Nesler teaches a storage device configured for storing each of the at least one utility consumption information, the at least one premises information, the at least one lifestyle information and the at least one utility fingerprint (Nesler e.g. Figs. 1B and 4; Smart building manager 106 include processing circuit 152 that includes a processor 154 and memory device 156 [0026]. The fault detection and diagnostics (FDD) layer 114 is configured to store or access a variety of different system data stores (or data points for live data) 402-410 (i.e. meter data, weather data, model data, building system data, and performance indices). The meter data may be received from a smart meter, a utility, or calculated based on the building-use data available to the smart building manager (Fig. 4 and [0048]). The FDD layer 114 may be configured to maintain detailed historical databases (e.g., relational databases, XML databases, etc.) of relevant data and includes computer code modules that continuously, frequently, or infrequently query, aggregate, transform, search, or otherwise process the data maintained in the detailed databases [0053].).
As per claim 11 (Currently Amended), Nesler teaches a method of generating at least one utility fingerprint associated with at least one premises, the method comprising (Nesler e.g. The present invention relates to systems and methods for integrating a building management system with smart grid components and data [0002]. Smart Building Manager system includes a monitoring and reporting application 120 that includes several graphical user interface (GUI) elements for displaying key performance indicators (KPI). The GUI elements may summarize relative energy use and intensity across different buildings, different campuses, or the like [0053].): 
Nesler teaches receiving, using a communication device, at least one utility consumption information from at least one utility consumption information source, wherein the at least one utility consumption information is associated with consumption of at least one utility corresponding to the at least one premises, wherein the at least one utility consumption information source comprises a smart meter, wherein the smart meter is configured for measuring a consumption of the at least one utility to supply the at least one utility consumption information; (See claim 1a(i) for response.)
Nesler teaches receiving, using the communication device, at least one premises information from at least one premises information source, wherein the at least one premises information is associated with the at least one premises, wherein the at least one utility consumption information source further comprises at least one utility  consuming appliance, wherein the at least one premises information comprises at least one appliance information of at least one appliance associated with the at least one premises, wherein the at least one appliance indirectly affects the consumption of the at least one utility by the at least one utility consuming appliance without directly consuming the at least one utility; (See claim 1a(ii) for response.)
Nesler teaches receiving, using the communication device, at least one lifestyle information from at least one lifestyle information source, wherein the at least one lifestyle information is associated with at least one occupant of the at least one premises; (See claim 1a(iii) for response.)
Nesler in view of Frader-Thompson teach analyzing, using a processing device, each of the at least one utility consumption information, the at least one premises information and the at least one lifestyle information using at least one machine learning algorithm; (See claim 1b(i) for response.)
Nesler teaches generating, using the processing device, the at least one utility fingerprint associated with the at least one premises based on the analyzing; (See claim 1b(ii) for response.)
Nesler teaches transmitting, using the communication device, the at least one utility fingerprint associated with the at least one premises to at least one electronic device; and (See claim 1a(iv) for response.)
Nesler teaches storing, using a storage device, each of the at least one utility consumption information, the at least one premises information, the at least one lifestyle information and the at least one utility fingerprint. (See claim 1c for response.)
As per claims 2 and 12 (Original), Nesler in view of Frader-Thompson teach the system of claim 1 and method of claim 11, Nesler also teaches wherein the at least one utility consumption information comprises a first utility consumption information corresponding to a first time period and a second utility consumption information corresponding to a second time period, wherein the at least one lifestyle information 30comprises a first lifestyle information associated with the first time period and a second lifestyle information associated with the second time period, wherein the second time period is later than the first time period (Nesler e.g. Fig. 5D shows consumption or usage information at different time frames (e.g. this week, last week, and this week last year) along with building space area, number of occupants, and man-hours [0080].), wherein the analyzing comprises: 81determining a utility consumption variation based on comparing the first utility consumption information and the second utility consumption information; and determining a lifestyle variation based on comparing the first lifestyle 5information and the second lifestyle information, wherein the at least one utility fingerprint comprises each of the utility consumption variation and the lifestyle variation.(Nesler e.g. Figs. 5A-5D, The tenant energy management portal is a web-based user interface that allows a tenant of a participating building to view their energy usage information apart from or in comparison to other tenants in the building [0080]. Fig. 5D shows variations in energy usage compared to number of occupants and man-hours.)
As per claims 3 and 13 (Original),  Nesler in view of Frader-Thompson teach the system of claim 1 and method of claim 11, Nesler also teaches wherein the at least one premises information 10comprises at least one efficiency indicator associated with the at least one utility consuming appliance deployed in the at least one premises, wherein the at least one efficiency indicator comprises a first efficiency indicator corresponding to a first time period and a second efficiency indicator corresponding to a second time period, wherein the second time period is later 15than the first time period, wherein the analyzing comprises determining an efficiency variation based on comparing the first efficiency indicator and the second efficiency indicator, wherein the at least one utility fingerprint comprises the efficiency variation. (Nesler e.g. GUI in Fig. 5B show’s a tenant’s real-time energy consumption (i.e. efficiency indicator) in a “current electrical consumption” pane 504 along with “historical electrical consumption” in pane 510. Historical usage details (shown in Fig. 5D) allow the tenant to view its past energy usage. This view supports custom date ranges and can display data in either tabular or graphical format. The tenant can view the following metrics per defined period: usage in kWh or another unit; utility bill for the period in USD or another unit; cost per square foot (or other units); the average number of occupants during the period; the kWh per occupant during the period; and the kWh per square foot [0082].  The Examiner submits that the tabular or graphical formats show the variations in the metrics at different time periods.)
As per claims 4 and 14 (Original), Nesler in view of Frader-Thompson teach the system of claim 1 and method of claim 14, Nesler also teaches wherein the communication device is further configured for receiving at least one environmental information from at least one environmental information source, wherein the at least one environmental information is associated with the at least one premises (Nesler e.g. Figs. 1A and 1B; The smart building manager demand response (DR) layer 112 may be configured to receive inputs from other layers (e.g., the building subsystem integration layer, the integrated control layer, etc.). The inputs received from other layers may include environmental or sensor inputs such as temperature, carbon dioxide levels, relative humidity levels, air quality sensor outputs, occupancy sensor outputs, room schedules, and the like [0060].).
As per claims 5 and 15 (Original), Nesler in view of Frader-Thompson teach the system of claim 4 and method of claim 14, Nesler also teaches wherein the at least one premises information comprises a premises identifier associated with a premises of the at least one premises (Nesler e.g. Building space information/metadata include area, occupants, manhours, tenant type and tenant location [0080].), wherein the analyzing comprises: 
Nesler teaches identifying a premises information associated with the premises; (Nesler e.g. Configuration tool 162 can allow a user to build the ontology of ontology database 320 by establishing relationships between subsystems, building spaces, input/output points, or other concepts/objects of the building subsystems and the building space (Fig. 3 and [0042]). Ontology database 320 includes a "serves" relationship. Devices that serve a particular building space are related (i.e. in a relational database) (e.g. Lighting Controller Y serves Floor B). A further relationship may relate each of the building spaces to particular tenants (e.g., Floor B "belongs to Tenant A) [0080].)
Nesler teaches performing a first comparison of the premises information with a 30plurality of premises information; (Nesler e.g. Figs. 5A-5D, The tenant is able to view consumption relative to other tenants of similar size or use. For example, if the tenant is a law firm, the GUI may provide the user with a comparison of its energy consumption in comparison to other law firms in the building [0080].)
Nesler teaches performing a second comparison of a lifestyle information associated with the premises with a plurality of lifestyle information; (Nesler e.g. Figs. 5A-5D, The tenant energy management portal is a web-based user interface that allows a tenant of a participating building to view their energy usage information apart from or in comparison to other tenants in the building. The tenant is able to view consumption relative to other tenants of similar size or use. For example, tenant type (e.g. law firm, banking, accounting, call center, data center, standard industry code (SIC) types, etc.) may be shown to the user [0080]. The Examiner submits that the tenant type provides use and/or activity information (i.e. lifestyle information) about the tenants.)
Nesler teaches performing a third comparison of an environmental information associated with the premises with a plurality of environmental information; 82(Nesler e.g. Using the real time (or near real-time) detailed information regarding energy use in the building, the smart building manager 106 may maintain a greenhouse gas inventory, forecast renewable energy use, surpluses, deficits, and generation, and facilitate emission allocation, emission trading, and the like [0067]. The AM&V layer 110 preferably consolidates data from all the potential sources of greenhouse gas (GHG) emissions at a building or campus and calculates carbon credits, energy savings in dollars (or any other currency or unit of measure) [0072].)
Nesler teaches determining a reference premises information based on each of the first comparison, the second comparison and the third comparison; (Nesler e.g. Figs. 1A and 1B; The Smart Building Manager Automated Measurement and Validation (AM&V) layer configured to evaluate building system (and subsystem) performance. The AM&V layer 110 may allow for user selection of validation method(s) it uses. For example, the AM&V layer may allow for the user to select international performance management and verification protocol (IPMVP) Option C which specifies a method for the direct comparison of monthly or daily energy use from a baseline model (i.e. reference premises) to actual data. IPMVP option C may specify for adjustments to be made of the base-year energy model analysis to account for current year over base year changes in energy-governing factors such as weather, metering period, occupancy, or production volumes [0070].)
Nesler teaches determining a reference utility consumption information associated with the reference premises, wherein a utility fingerprint associated with the 5premises comprises each of the reference premises information and the reference utility consumption information. (Nesler e.g. The GUI elements may summarize relative energy use and intensity across different building (real or modeled), different campuses, or the like. The GUI elements may include charts or histograms that allow the user to visually analyze the magnitude of occurrence of specific faults or equipment for a building, time frame, or other grouping [0053].  Through Figs. 5A-5D GUIs, a tenant is able to view consumption relative to other tenants of similar size or use [0080].  The Examiner submits that the different building (real or modeled) as well as other tenants of similar size or use can be considered reference premises.)
As per claims 9 and 19 (Original), Nesler in view of Frader-Thompson teach the system of claim 1 and method of claim 11, Nesler teaches wherein the at least one utility fingerprint comprises a utility leakage, wherein the analyzing comprises (Nesler e.g. The fault assessment module 418 may retrieve fault information and compare fault information to historical information.  Using the comparison, the fault assessment module 418 may determine an increased energy consumption and use pricing information from the smart grid to calculate the cost over time (e.g. cost per day).  Each fault in the system may be ranked according to cost or lost energy. The fault assessment module may be configured to generate report that include the cost of allowing faults to persist, energy wasted due to the fault, etc. [0054]. The FDD layer 114 may be configured to use meter data 402 outliers to detect when energy consumption becomes abnormal. The meter data 402 may be received from a smart meter, a utility, or calculated based on the building-use data available to the smart building manager [0048].): 15
Nesler does not explicitly teach, however, Frader-Thompson teaches  determining at least one non-usage period based on the at least one lifestyle information, wherein the at least one lifestyle information corresponds to at least one activity performable in the at least one premises by the at least one occupant and at least one-time period associated with the at least one activity; and 20(Frader-Thompson e.g. Frader-Thompson teaches a communications architecture for managing/relaying utility information, such as energy, water or gas information (Abstract). Occupancy state can refer to whether or not premises 110 or a portion thereof is occupied as well as to a number of occupants, a type of occupancy (active versus asleep), a location or locations of the occupancy and so on. Settings include "Home", "Away", and "Goodnight" (see Figs. 16A and 17A) [0075]. Management component 408 can be configured to receive and store transaction data 508 from one or more consumption endpoints 114, as part of real-time monitoring, a periodic audit, etc. Transaction data will relate to a state or a history of states associated with one or more consumption endpoint 114; an operational mode or history thereof of one or more consumption endpoints 114, etc. All or a portion of all states, operational modes, and inputs can be logged and stored, e.g., for analytical purposes (e.g., efficiency analysis or forecasting, maintenance, etc.) or for recordkeeping purposes (e.g., history of use, warranty compliance, etc.) (Fig. 4 and [0079]).  The Examiner submits the occupancy state (i.e. lifestyle information) along with endpoint transaction data provides information on times of usage and non-usage periods.)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Nesler’s smart building system to include determining non-usage periods based on lifestyle information (e.g. occupancy data) as taught by Frader-Thompson in order to determine efficient use of specific devices (Frader-Thompson e.g. [0191]).
Nesler in view of Frader-Thompson teach determining the utility leakage corresponding to the at least one non-usage period based on a utility consumption information associated with the at least one non-usage period.
Nesler teaches comparing fault information and historical consumption information to determine energy lost and waste (i.e. leakage) as shown above in paragraphs [0054].
Nesler does not explicitly teach determining the utility leakage corresponding to the at least one non-usage period based on utility consumption information.
However, Frader-Thompson teaches determining usage period and non-usage periods of endpoint devices through transaction data as shown above in paragraph [0079].
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to combine Nesler’s energy lost/waste determination process with Frader-Thompson’s analysis of transaction data (e.g. history of use) to determine energy lost/waste (i.e. leakage) during a non-usage period in order to determine the efficiency of specific devices (Frader-Thompson e.g. [0191])
As per claims 10 and 20 (Original), Nesler in view of Frader-Thompson teach the system of claim 9 and method of claim 19, Nesler teaches wherein the generating of the at least one utility 25fingerprint comprises generating an environmental impact information based on at least one of the utility leakage and the at least one utility consumption information, wherein the at least one utility fingerprint comprises the environmental impact information. (Nesler e.g. The fault assessment module 418 may retrieve fault information and compare fault information to historical information. Using the comparison, the fault assessment module 418 may determine an increased energy consumption and use pricing information from the smart grid to calculate the cost over time (e.g. cost per day).  Each fault in the system may be ranked according to cost or lost energy. The fault assessment module may be configured to generate report that include the cost of allowing faults to persist, energy wasted due to the fault, etc. [0054]. Using the real time (or near real-time) detailed information regarding energy use in the building, the smart building manager 106 may maintain a greenhouse gas inventory, forecast renewable energy use, surpluses, deficits, and generation, and facilitate emission allocation, emission trading, and the like [0067]. The AM&V layer 110 consolidates data from all the potential sources of GHG emissions at a building or campus and calculates carbon credits, energy savings in dollars, etc. [0072].)
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nesler et al. (US 2010/0324962 A1) in view of Frader-Thompson et al. (US 2011/0061014 A1) and in further view of Curtis (US 2016/0005015 A1).
As per claims 6 and 16 (Original), Nesler in view of Frader-Thompson teach the system of claim 4 and method of claim 14, Nesler teaches wherein the at least one utility consumption information corresponds to at least one total utility consumption associated 10with at least one environment conditioning appliance and at least one non-environment conditioning appliance disposed in the at least one premises, wherein the analyzing comprises: (Nesler e.g. Building management system (BMS) subsystem device can include HVAC subsystems or devices,  fire alerting, (i.e. environment conditioning appliance), security subsystems, lighting subsystems, elevator subsystems (non-environment conditioning appliances), etc. [0022]. The building manager may include an automated measurement and validation layer configured to measure energy use or track energy savings [0006]. The AM&V layer 110 measures energy consumption directly from the building subsystem usage [0071].)
Nesler teaches comparing the at least one lifestyle information and an outdoor environmental information comprised in the at least one environmental 15information; (Nesler e.g. The demand response layer or other control algorithms of the smart building manager may be configured to use weather forecast information to make setpoint or load shedding decisions (e.g. so that comfort of building in the campus is not compromised. The smart building manager may be configured to use energy pricing information, campus energy use information, or other information to optimize business transactions [0090]. Security systems can provide detailed occupancy information to other building subsystems via the smart building manager 106. The exact number of occupants in the building can be used by the integrated control layer 116 to determine and command appropriate adjustments for building subsystems 128 (such as HVAC subsystem 140 or lighting subsystem 142 [0037].  The Examiner submits that the occupancy activity (i.e. lifestyle information) and the weather forecast (i.e. outdoor environmental information) is compared to make control decisions.)
Nesler in view of Frader-Thompson do not explicitly teach, however, Curtis teaches identifying at least one weather-neutral time period and at least one non-weather-neutral time period based on the comparing; (Curtis e.g. Fig. 1, Curtis teaches ways to determine (or project) an unusual resource usage for a customer, for example, using historic consumption and weather data [0019]. The computing device obtains weather data from a data structure containing weather conditions for specified times and corresponding geographic locations [0055]. Once a series of energy use values and outdoor temperature values and determined, a series of temperature difference values for the time period are determined based on differences in temperature between each of the outdoor temperature values and one or more baseline temperatures [0042]. Using the temperature difference values (i.e. heating degree values and/or cooling degree values), a regression analysis can be performed to determine one or more climate control coefficients and a non-climate control coefficient. Climate-control coefficients are representative of climate control related energy use. In contrast, a non-climate control coefficient is representative of non-climate control energy use, such as energy used for entertainment, cooking and/or lighting, etc. ([0041]- [0044]). To determine climate control coefficients, the temperature difference values are plotted against the corresponding energy use values. The non-climate control coefficient can be determined where the temperature difference is zero. For example, when the respective home/building is not being heated or cooled (i.e. the temperature difference value is “0”), then the remaining energy usage is for non-climate related activities, indicating energy use attributable activities other than heating/cooling of the building ([0045]- [0046]).)
Nesler in view of Frader-Thompson do not explicitly teach, however, Curtis teaches determining at least one baseline utility consumption information associated with the at least one weather-neutral time period; 20(Curtis e.g. Disaggregation coefficients are calculated using a series of historic use values (e.g. power consumption values), and their associated outdoor temperature values over a defined time period. For example, month-by-month home energy consumption values can be associated with outdoor temperature values (such as an average monthly temperature) for each corresponding home/building [0041]. Once the non-climate control coefficient, cooling coefficient, and heating coefficient are determined, they can be used to determine a climate control energy use and non-climate control energy use using equations (1)-(4) ([0050]- [0053]). The non-climate control coefficient, cooling coefficient, and heating coefficient can be location specific (e.g. associated with a residence or building) [0048].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Nesler in view of Frader-Thompson’s smart building system to include determining weather-neutral and non-weather neutral utility consumption as taught by Curtis in order to determine an unusual energy usage for a particular utility customer and identify customers whose energy consumption is particular sensitive to weather (Curtis e.g. [0005] and [0114]).
Nesler teaches determining at least one environment conditioning utility consumption information corresponding to consumption of the at least one utility by the at least one environment conditioning appliance based on each of the at least one total utility consumption and the at least one baseline utility consumption, wherein the at least one utility fingerprint comprises the at least one 25environment conditioning utility consumption information. (Nesler e.g. The automated measurement and validation layer may be configured to monitor energy consumption for a building based on inputs from building subsystems [0011]. Building subsystems include HVAC subsystems or devices [0022]. The AM&V layer 110 can be used to audit smart meter data by measuring energy consumption directly from the building subsystems or knowledge of building subsystem usage and comparing the measurement or knowledge to the metered consumption data [0071]. Historical energy usage information relating to particular building spaces or devices can be queried per building tenant and aggregated, averaged, or otherwise computed. These aggregations or computations may be reported to a user via GUIs 5A-5D [0080].)
Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nesler et al. (US 2010/0324962 A1) in view of Frader-Thompson et al. (US 2011/0061014 A1), in further view of Curtis (US 2016/0005015 A1), and in further view of Ridder (US 2018/0209675 A1).
As per claims 7 and 17 (Original), Nesler in view of Frader-Thompson and Curtis teach the system of claim 6 and method of claim 16, Nesler teaches wherein the at least one premises information comprises at least one premises utility consumption model comprising at least one premises characteristic associated with a premises, at least one utility 30consuming appliance associated with the premises (Nesler e.g. Figs. 1A and 1B; The Smart Building Manager Automated Measurement and Validation (AM&V) layer configured to evaluate building system (and subsystem) performance [0070]. Subsystems 128 include (HVAC) subsystems or devices, security subsystems or devices, lighting subsystems or devices, fire alerting subsystems or devices, elevator sub systems or devices, etc. [0022]. The AM&V layer 110 measures energy consumption directly from the building subsystem usage [0071].   The AM&V layer 110 may allow for user selection of validation method(s) it uses. For example, the AM&V layer may allow for the user to select international performance management and verification protocol (IPMVP) Option C which specifies a method for the direct comparison of monthly or daily energy use from a baseline model (i.e. reference premises) to actual data. IPMVP option C may specify for adjustments to be made of the base-year energy model analysis to account for current year over base year changes in energy-governing factors such as weather, metering period, occupancy, or production volumes [0070].) Nesler teaches and at least one estimated utility consumption information associated with the at least one utility consuming appliance (Nesler e.g. The demand response layer may be configured to calculate an estimate of demand loads for the building for upcoming time periods based on at least one of historical information, forecasted pricing, scheduled facility control events, and inputs from the building’s subsystems (i.e. utility consuming appliances) [0012].), Nesler teaches wherein the analyzing further comprises determining at least one lighting utility consumption information corresponding to consumption of the at least one utility by at least one lighting appliance (Nesler e.g. Nesler e.g. The automated measurement and validation layer may be configured to monitor energy consumption for a building based on inputs from building subsystems [0011]. Building subsystems include lighting subsystems or devices [0022].)  Nesler, Frader-Thompson, nor Curtis explicitly teach, however Ridder teaches based 83on the at least one premises utility consumption model, (Ridder e.g. Ridder teaches systems and methods for building management systems (BMS) and HVAC systems (Figs. 1-5 and [0050]). A BMS can include a HVAC system, a lighting system, a security system, etc. [0051]. The calculations made by AM&V layer 412 can be based on building system energy models and/or equipment models for individual BMS devices or subsystems.  For example, AM & V layer 412 may compare a model-predicted output with an actual output from building subsystems 428 to determine an accuracy of the model [0095]. The equipment models can include, for example, thermodynamic models describing the inputs, outputs, and/or functions performed by various sets of building equipment.  Equipment models may represent collections of building equipment (e.g., subplants, chiller arrays, etc.) or individual devices (e.g., individual chillers, heaters, pumps, etc. [0090].)  
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Nesler in view of Frader-Thompson and Curtis’s smart building system to include the use of building system energy models and/or equipment models as taught by Ridder in order to estimate power consumption of a building and/or device (Ridder e.g. [0259]).
Nesler teaches wherein the at least one utility fingerprint comprises the at least one lighting utility consumption information. (Nesler e.g. Nesler e.g. The automated measurement and validation layer may be configured to monitor energy consumption for a building based on inputs from building subsystems [0011]. Building subsystems include HVAC subsystems or devices and lighting subsystems or devices [0022]. The AM&V layer 110 can be used to audit smart meter data by measuring energy consumption directly from the building subsystems or knowledge of building subsystem usage and comparing the measurement or knowledge to the metered consumption data [0071]. Historical energy usage information relating to particular building spaces or devices can be queried per building tenant and aggregated, averaged, or otherwise computed. These aggregations or computations may be reported to a user via GUIs 5A-5D [0080].)
As per claims 8 and 18 (Original), Nesler in view of Frader-Thompson, Curtis, and Redder teach the system of claim 7 and method of claim 17, Nesler in view of Frader-Thompson teach wherein the analyzing further comprises determining at least one end-appliance utility consumption information associated with at least one end appliance based on each of the at least one total utility consumption (Frader-Thompson e.g. Fig. 1 system 100 that can facilitate management of resource consumption includes one or more sets of consumption endpoint(s) 114. Consumption endpoints 114 can be appliances or devices that consume resource 108 or manage local consumption of resource 108 such as a thermostat, a temperature control unit (TCU), a smart plug, a smart power strip, a load control switch, an electric charger, a smart appliance, and so forth. Consumption endpoints 114 can be included in premises 110 ([0021], [0057] and [0060]). Fig. 7 interface 510 can be configured to present indication 708 of a state of or conditions associated with premises 110.   Indication 708 can relate to at least real-time consumption of resource 108, an aggregate history or portion thereof of the consumption of resource 108 or costs associated therewith, a comparison to resource consumption or associated costs in connection with consumption endpoints 114 (e.g. comparison by device) (Fig. 18B, Fig. 19A and  [0095])., Nesler teaches the at least one environment conditioning utility consumption information and the at least one lighting utility consumption information, (Nesler e.g. Nesler e.g. The automated measurement and validation layer may be configured to monitor energy consumption for a building based on inputs from building subsystems [0011]. Building subsystems include HVAC subsystems or devices and lighting subsystems or devices [0022]. The AM&V layer 110 can be used to audit smart meter data by measuring energy consumption directly from the building subsystems or knowledge of building subsystem usage and comparing the measurement or knowledge to the metered consumption data [0071]. Historical energy usage information relating to particular building spaces or devices can be queried per building tenant and aggregated, averaged, or otherwise computed. These aggregations or computations may be reported to a user via GUIs 5A-5D [0080].) 10 Nesler in view of Frader-Thompson teach wherein the at least one utility fingerprint comprises the at least one end- appliance utility consumption information. (Frader-Thompson e.g. Figs. 7 & 19A, User interface 510 can be configured to present indication 708 in a manner that relates to a state of or a parameter associated with at least one consumption endpoint 114 [0096]. For example, Fig. 19A shows a list of appliances with associated usage and costs.)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Nesler’s smart building system to include determining end-appliances utility consumption as taught by Frader-Thompson in order to determine the efficiency of specific devices (Frader-Thompson e.g. [0191]).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605. The examiner can normally be reached M-F 9am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624